Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of the Marriage of Anita Ann            Appeal from the 76th District Court of
Steadman and Franklin Weldon Barrier                  Morris County, Texas (Tr. Ct. No. 26,669).
                                                      Memorandum Opinion delivered by Justice
No. 06-20-00011-CV                                    Burgess, Chief Justice Morriss and Justice
                                                      Stevens participating.

       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Anita Ann Steadman, pay all costs incurred by reason
of this appeal.
                                                      RENDERED MAY 3, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk